     Case 2:12-cr-00455-HDM-PAL Document 249 Filed 05/27/20 Page 1 of 3


 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                                   DISTRICT OF NEVADA
 7
      UNITED STATES OF AMERICA,                  Case No. 2:12-cr-00455-HDM-PAL
 8
                                Plaintiff,
 9           v.                                  ORDER
10    CHARLES BO MUMPHREY,
11                              Defendant.
12
             The defendant, Charles Bo Mumphrey, has filed a “motion to
13
      reduce sentence pursuant to section 401-404 of the First Step Act.”
14
      (ECF No. 245). The government has opposed (ECF No. 247), and
15
      Mumphrey has replied (ECF No. 248).
16
             To the extent Mumphrey asserts entitlement to relief under
17
      either § 401, § 402 or § 403 of the First Step Act of 2018, Pub.
18
      L. No. 115-391, 132 Stat. 5194 (2018), the motion is denied.               Those
19
      sections    do   not   apply    retroactively      to   a   defendant,   such   as
20
      Mumphrey, who was sentenced prior to the date of enactment of the
21
      Act.
22
             Mumphrey is also not entitled to relief under § 404.              Section
23
      404 provides that a sentencing court “may ... impose a reduced
24
      sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
25
      were in effect at the time the covered offense was committed.”
26
      First Step Act of 2018, § 404(b), 132 Stat. at 5222 (citation
27
      omitted). A “covered offense” is “a violation of a Federal criminal
28


                                             1
     Case 2:12-cr-00455-HDM-PAL Document 249 Filed 05/27/20 Page 2 of 3


 1    statute, the statutory penalties for which were modified by section

 2    2 or 3 of the Fair Sentencing Act of 2010, that was committed

 3    before August 3, 2010.” Id. § 404(a), 132 Stat. at 5222 (citation

 4    omitted). In this action, Mumphrey was convicted of one count of

 5    interference with commerce by robbery in violation of 18 U.S.C. §§

 6    2 & 1951. (ECF No. 111). The statutory penalties for § 1951 were

 7    not modified by section 2 or 3 of the Fair Sentencing Act. Mumphrey

 8    is not therefore eligible for relief under § 404 of the First Step

 9    Act.

10           Mumphrey appears to believe he is entitled to relief because

11    he was designated a career offender in this action based, in part,

12    on a prior crack cocaine conviction he sustained in 2:96-cr-00153-

13    PMP. Whatever effect the Fair Sentencing Act might have had on

14    Mumphrey’s conviction in 2:96-cr—00153-PMP, it would not affect

15    his career offender designation in this case, a designation that

16    is not subject to reconsideration even if Mumphrey were otherwise

17    eligible for relief.

18           To the extent Mumphrey’s motion could be construed as a motion

19    pursuant to 28 U.S.C. § 2255, Mumphrey has already pursued a §

20    2255 motion in this case, so the instant motion is second or

21    successive. The court lacks jurisdiction to consider a second or

22    successive motion absent prior authorization from the Court of

23    Appeals.   28   U.S.C.   §   2255(h);       id.   §   2244;   United   States   v.

24    Washington, 653 F.3d 1057, 1065 (9th Cir. 2011). Because the court

25    has no such authorization before it and Mumphrey does not indicate

26    he has received any such authorization, the motion, to the extent

27    it may be construed as arising under § 2255, must be dismissed for

28    lack of jurisdiction.


                                              2
     Case 2:12-cr-00455-HDM-PAL Document 249 Filed 05/27/20 Page 3 of 3


 1         Accordingly, Mumphrey’s motion for relief pursuant to the

 2    First Step Act (ECF No. 245) is DENIED.        To the extent the motion

 3    may be construed as a motion under § 2255, the motion is DISMISSED

 4    for lack of jurisdiction.

 5         IT IS SO ORDERED.

 6         DATED: This 27th day of May, 2020.
 7

 8                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           3
